DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 28 September 2021 is acknowledged.  The traversal is on the grounds that the inventions defined by the groupings of the claims are not independent or distinct.  The applicant argues that the reasons provided by the examiner in the Office action mailed 28 September 2021 are conclusory statements, with no evidence or technical explanation provided.  This is not found persuasive because the examiner provided reasons in paragraphs 2-4 in the Office action mailed 28 September 2021 in support of the independence/distinctness of groups I-III.  The applicant's request for rejoinder is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-065336 A in view of Thomson et al. (US 2015/0018476 A1).
	JP 06-065336 A is directed to an aqueous coating composition comprising a fluorine containing copolymer formed from the copolymerization of a fluoroolefin and a macromonomer having a hydrophilic group, an anionic emulsifier, and a nonionic emulsifier (paragraph 0007).  The macromonomer having a hydrophilic group may be a (meth)acrylic monomer with polyoxyalkylene chain and hydroxyl group (paragraph 0013).  The copolymer comprise 20-80 mol% fluoroolefin and 0.1 to 25 mol% macromonomer having hydrophilic group (paragraph 0034).  The anionic emulsifier corresponds to the anionic surfactant of the claims and may have an HLB of as high as 18 while the nonionic emulsifier corresponds to the nonionic surfactant of 
	JP 06-065336 A does not teach the presence of a fluorinated block copolymer as recited in the claims.  However, JP 06-065336 A do teach that additives, such as leveling agents, may be added to the composition (paragraph 0050).
	Thomson et al. is directed to a block copolymer having fluorinated monomer units used as a leveling agent in a coating composition (paragraph 0001).  Block A of the copolymer comprises monomer units derived from a (meth)acrylic monomer and block B of the copolymer comprises fluorinated (meth) acrylic ester monomers having perfluorinated alkyl groups (paragraph 0012-0020).  The (meth)acrylic monomers of block A do not contain fluorine but may comprise hydroxyl functional groups (paragraph 0033).  The block copolymer has a fluorine content of 0.05 to 35 wt% (paragraph 0040).  The block copolymer is suitable for use with water based resins and emulsion polymers (paragraph 0084).
	It would have been obvious to one of ordinary skill in the art to use the block copolymer of Thomson et al. as the leveling agent in the coating composition of JP 06-065336 A because the courts have held that the selection of a known material (e.g. the block copolymer of Thomson et al.) based on its suitability for its intended use (e.g. a leveling agent in water based compositions) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 12, one of ordinary skill in the art would expect the composition of JP 06-065336 A taken in view of Thomson et al. to have a fluorine content that satisfies the limitation of this claim because: (a) the amount of fluoroolefin in the copolymer of JP 06-065336 .

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-065336 A in view of Thomson et al. (US 2015/0018476 A1) as applied to claim 1 above, and further in view of Qiu et al. (US 2008/0004392 A1).
	JP 06-065336 A taken in view of Thomson et al. teach all the limitations of claims 6 and 11, as outlined above, except for the amounts of fluorinated block and non-block copolymers.  However, JP 06-065336 A disclose that leveling agents may be added to the composition and Thomson et al. teach a fluorinated block copolymer for use as a leveling agent.
	Qiu et al. is directed to leveling agents for use in liquid coatings (paragraph 0001).  Typically, the amount of leveling agents in the coating is in the range of 0.1 to 10 wt% (paragraph 0035).
	It would have been obvious to one of ordinary skill in the art to employ the leveling agent of Thomson et al. within the range of 0.1 to 10 wt% since Qiu et al. teach that this range is typical for leveling agents in coating compositions.  Additionally, regarding claim 11, one of ordinary skill in the art would expect block copolymer within this range combined with anionic and nonionic emulsifiers in their prescribed ranges would intrinsically result in a coating composition in which the amount of fluorine containing copolymer satisfies the limitations of this claim.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 10 is directed to an aqueous coating material comprising the fluorinated non-block copolymer, fluorinated block copolymer, anionic surfactant, and water as recited in claim 1.  The fluorinated block copolymer contains units having a hydrophilic group and units based on an alkyl (meth)acrylate.  In each of the fluorinated non-block copolymer and fluorinated block copolymer, the hydrophilic group includes a hydroxyl group.  The hydroxy value of the fluorinated non-block copolymer is 1 to 80 mgKOH/g and the hydroxy value of the fluorinated block copolymer is 10 to 100 mgKOH/g.
	JP 06-065336 A and Thomson et al. represent the closest prior art.  However, neither JP 06-065336 A nor Thomson et al. teach hydroxy values for the fluorinated non-block copolymer and fluorinated block copolymer, respectively.  Additionally, neither JP 06-065336 A nor Thomson et al. provide any guidance or motivation that would suggest the hydroxy ranges recited in claim 10 for each of the fluorinated non-block copolymer and fluorinated block copolymer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787